Appeal from an order of the Supreme Court, Onondaga County (Robert J. Nicholson, J.), entered March 5, 2003. The order, insofar as appealed from, denied defendant’s motion to dismiss the complaint.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Defendant limited its appeal to that part of an order denying its motion seeking to dismiss the complaint on the ground that plaintiff failed to serve a written verified claim prior to commencement of the action. Because Supreme Court granted plaintiffs cross motion for leave to amend the complaint and for leave to serve a late notice of claim, issues involving the original complaint are moot (see Chalasani v Neuman, 64 NY2d 879, 880 [1985]; Baker v 16 Sutton Place Apt. Corp., 2 AD3d 119, 120 [2003]). Present—Pigott, Jr., PJ., Pine, Scudder, Gorski and Lawton, JJ.